UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-170935 Verde Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 27-2448672 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Unit 1503, 15/F, The Phoenix, 21-25 Luard Road, Wanchai, Hong Kong (Address of principal executive offices) (852) 21521223 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of December 31, 2013 there were 84,052,500 shares of the issuer’s common stock, par value $0.001, outstanding. VERDE RESOURCES, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2013 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 25 Item 4. Controls and Procedures. 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 25 Item 1A. Risk Factors. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 3. Defaults Upon Senior Securities. 26 Item 4. Mine Safety Disclosures . 26 Item 5. Other Information. 26 Item 6. Exhibits . 26 SIGNATURES 27 2 Item 1. Financial Statements. VERDE RESOURCES, INC. INDEX TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD OF ENDED DECEMBER 31, 2013 Page Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Operations 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 3 Verde Resources, Inc. Condensed Consolidated Balance Sheets As at December 31, As at October 25, 2013 2013 ASSETS (Unaudited) (Proforma) Current Assets Cash and cash equivalents $ 17,386 $ 18,506 Accounts receivable 15,657 12,701 Inventories 4,390 19,814 Other deposit & prepayment 145,936 2,974 Total Current Assets $ 183,369 $ 53,995 Long Term Assets Property, plant and equipment $ 1,578,050 $ 1,920,600 Total Long Term Assets $ 1,578,050 $ 1,920,600 TOTAL ASSETS $ 1,761,419 $ 1,974,595 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ 2,368,975 $ 2,488,259 Advanced from sub-contractor & related parties 436,443 468,280 Accrual 340,919 329,272 Loans from banks 60,096 99,985 Other payable 3,427 2,280 Total Current Liabilities $ 3,209,860 $ 3,388,076 Long term Liabilities Other payable $ 107,737 $ 162,467 Total Long Term Liabilities $ 107,737 $ 162,467 TOTAL LIABILITIES $ 3,317,597 $ 3,554,543 STOCKHOLDERS’ DEFICIT Preferred stock, par value $0.001, 50,000,000 shares authorized, none issued and outstanding - Common stock, par value $0.001, 100,000,000 shares authorized, 84,052,500 & 83,977,500 shares issued and outstanding as of December 31, 2013 & October 25, 2013 $ 84,053 $ 83,978 Additional paid-in capital 307,235 132,963 Accumulated deficit (1,698,711) (1,509,786) Accumulated other comprehensive loss 58,263 (7,551) Non-controlled interest (307,018) (279,552) Total Stockholders’ Deficit $ (1,556,178) $ (1,579,948) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 1,761,419 $ 1,974,595 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Verde Resources, Inc. Condensed Consolidated Statements of Operations Three Months Ended December 31, Six Months Ended December 31, 2013 2012 2013 2012 REVENUES Revenue $ 172,978 $ - $ 344,730 $ - Cost of revenue (402,970) 820,155 Gross loss (229,992) (475,425) OPERATING EXPENSES: Selling, general & administrative expenses 154,975 19,463 210,672 28,939 LOSS FROM OPERATIONS $ (384,967) $ (19,463) $ (686,097) $ (28,939) OTHER INCOME (EXPENSE) 22,466 - 54,836 - NET LOSS BEFORE INCOME TAX $ (362,501) $ (19,463) $ (631,261) $ (28,939) Provision of Income Tax - - NET LOSS $ (362,501) $ (19,463) $ (631,261) $ (28,939) Non-controlled interest 36,977 - 76,093 - Net loss contributed to the group (325,524) (19,463) (555,168) (28,939) Other comprehensive loss Foreign currency translation loss $ $ - $ (58,263) $ Comprehensive loss $ $ (19,463) $ (613,431) $ (28,939) Basic and Diluted Loss per Common Share $ (0.0192) $ (0.00) $ (0.0334) $ (0.01) Weighted Average Number of Common Shares Outstanding 18,892,089 3,977,500 18,892,089 3,977,500 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Verde Resources, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) December 31, 2013 December 31, 2012 Cash flows from operating activities: Net loss $ (631,262) $ (28,939) Adjustments to reconcile loss to net cash used in operations Depreciation 381,290 - Reorganization (3,387,628) - Disposal of fixed assets 10,330 Changes in operating assets and liabilities (Increase) decrease in: Accounts receivable (15,945) - Due from shareholder - - Deposits (146,267) - Inventory (4,471) - Increase (decrease) in: Accounts payable 2,412,686 (1,022) Accrued liabilities 307,374 - Advanced from sub-contractor & related parties 434,146 - Other payable 3,490 - - - Net cash (used in) operating activities (636,257) (29,961) Cash flows from investing activities: Proceeds from disposal of plant and equipment 69,619 - Net cash (used in) investing activities 69,619 Cash flows from financing activities: Proceeds from bank loans 298,826 - Repayments of bank loans (127,896) - Proceeds from issuance of common stock 307,188 - Net cash provided by financing activities 478,118 - Net increase/(decrease) in cash and cash equivalent (88,520) (29,961) Effect of exchange rate changes on cash 87,400 - Net (decrease) in cash and cash equivalents (1,120) - Cash and cash equivalents at beginning of year 18,506 31,502 Cash and cash equivalents at end of year $ 17,386 $ 1,541 Supplementary cash flow information Income taxes paid $ - $ - Interest paid $ 3,783 $ - Supplementary non-cash information Reorganization $ (3,387,628) $ - The accompanying notes are an integral part of these condensed financial statements. 6 Verde Resources, Inc. Notes to Condensed Consolidated Financial Statements December 31, (Unaudited) NOTE 1 - ORGANIZATION AND DESCRIPTION OF BUSINESS Verde Resources, Inc. (the “Company” or “VRDR”) was incorporated on April 22, 2010 in the State of Nevada, U.S.A. The accounting and reporting policies of the Company conform to accounting principles generally accepted in the United States of America, and the Company’s fiscal year end is June 30. Gold Billion Global Limited (“Gold Billion” or the “Company”) was incorporated in British Virgin Islands on February 7, 2013. The Company is setup by the Board of Director of Federal Mining Resources Limited (“FMR”). The major operation of the Company is to manage and monitor the mineral exploration and mining projects of FMR. On July 1, 2013, FMR has assigned its rights and obligation on Champmark Sdn Bhd (“CSB”) to the Company. Four of the five members of CSB Board of Directors were appointed by FMR, with two of the FMR Board of Directors currently sitting on the CSB Board.
